Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jeremy Case Rodriguez, Appellant                     Appeal from the 12th District Court of
                                                     Walker County, Texas (Tr. Ct. No. 26,838).
No. 06-15-00128-CR        v.                         Opinion delivered by Chief Justice Morriss,
                                                     Justice Moseley and Justice Burgess
The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Jeremy Case Rodriguez, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                     RENDERED NOVEMBER 5, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk